DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse in the reply filed on August 29th, 2022 is acknowledged.  Claims 22-41 will be examined herein.

Claim Objections
Claims 29-41 are objected to because of the following informalities:  
Claim 29, line 3 should read “a 
Claim 29, line 4 should read “a 
Claim 29, line 7 should read “a 
Claim 29, lines 10-11 should read “an outer diameter” and “an outer diameter”
Claim 29, lines 12-13 should read “the an outer diameter”
Claim 30, line 1 should read “the 
Claim 31, line 1 should read “the 
Claim 32, line 1 should read “the 
Claim 33, line 3 should read “an inner diameter of each inner bearing race is greater than the 
Claim 34, line 3 should read “an inner diameter of each middle bearing race is greater than the 
Claim 35, lines 3-4 should read “an inner diameter of each outer bearing race is less than the 
Claim 36, lines 10-11 should read “an outer diameter of the one or more inner journals is greater than an outer diameter of each of the outer journals”
Claim 39 should read ”an outer diameter of each middle journal is less than the 
Claim 40, line 3 should read “an inner diameter”
Claim 41, lines 3-4 should read “an inner diameter of each outer bearing race is less than the 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-28 & 36-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,595,101 to Cooper, Sr.

In regards to independent Claims 22 & 36, and with particular reference to Figure 5, Cooper, Sr. discloses:

(22)	A crankshaft assembly (26) for a reciprocating pump (Abstract), comprising: a first end (26A; Fig. 5); a second end (26B; Fig. 5); at least one inner journal (58) disposed between the first end and the second end (Fig. 5); and two outer journals(52, 64); wherein the at least one inner journal has a diameter that is different than a diameter of each of the two outer journals (this is apparent in Fig. 5; inner journal 58 has a much larger outer diameter).

(36)	A power end (12, 26) of a reciprocating pump (Abstract), comprising: a frame (12); and a crankshaft (26) associated with the frame (Fig. 5), the crankshaft including: a body (26, 26A, 26B) having a first longitudinal end (26A) and a second longitudinal end (26B); one or more inner journals (58); and a pair of outer journals (52, 64), wherein each outer journal is disposed longitudinally between the one or more inner journals and the respective first or second longitudinal end of the body (Fig. 5), and wherein a first outer diameter of the one or more inner journals is greater than a second outer diameter of each of the outer journals (the diameter of the inner journal 58 is much larger than all other journals; this is apparent in Figure 5).

In regards to Claim 23, the diameter of the at least one inner journal is greater than the diameter of each of the outer journals (Fig. 5).
In regards to Claim 24, an inner bearing race (54A) is disposed on each of the at least one inner journal (Fig. 5); and an outer bearing race (50A, 62A) disposed on each of the outer journals (Fig. 5).
In regards to Claim 25, a thickness of the inner bearing race (i.e. the thickness at the lower end of race 54A, as seen in Fig. 5) is different from a thickness of each outer bearing race (as is apparent in Fig. 5, the outer bearing races are clearly thicker at their corresponding bottom ends).
In regards to Claim 26, a thickness of each outer bearing race is greater than a thickness of the inner bearing race (see Claim 25).
In regards to Claim 27, an inner diameter of the inner bearing race is larger than the diameter of each of the outer journals (this is apparent in Fig. 5).
In regards to Claim 28, the at least one inner journal includes four inner journals (see annotated figure below).

    PNG
    media_image1.png
    929
    694
    media_image1.png
    Greyscale

In regards to Claim 37, the one or more inner journals include a pair of inner journals (journal 58 & one of the adjacent crank journals constitutes a pair of inner journals; see figure below).

    PNG
    media_image2.png
    929
    725
    media_image2.png
    Greyscale

In regards to Claim 38, Cooper further discloses a pair of middle journals (see figure above), wherein each of the middle journals is disposed longitudinally between one of the inner journals and a respective outer journal (see figure above).
In regards to Claim 39, a third outer diameter of each middle journal is less than the first outer diameter of each inner journal (the diameter of the inner journal 58 is much larger than all other journals; this is apparent in Figure 5) and greater than the second outer diameter of each outer journal (the largest outer diameter of each middle journal is larger than the smallest outer diameter of each outer journal; this is apparent in Figure 5).
In regards to Claim 40, each of the one or more inner journals is configured to receive a corresponding inner bearing race therearound (54B), and wherein a first inner diameter of each inner bearing race is greater than the second outer diameter of each of the outer journals (this is clearly apparent in Figure 5).
In regards to Claim 41, each of the outer journals is configured to receive a corresponding outer bearing race (50B, 62B) therearound, and wherein a second inner diameter of each outer bearing race is less than the first outer diameter of each of the one or more inner journals (the inner diameters of the bearing races 50B and 62B are far smaller than the inner journal 58; this is apparent in Figure 5).

Claim(s) 36-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 361,192 to Barbarou.

(36)	A power end (1, 8) of a reciprocating pump (this is a statement of intended use that does not impose any structural limitations on the claims; the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987))), comprising: a frame (8); and a crankshaft (1) associated with the frame (see figure), the crankshaft including: a body (1) having a first longitudinal end (left end) and a second longitudinal end (right end); one or more inner journals (4/13/14); and a pair of outer journals (2, 6), wherein each outer journal is disposed longitudinally between the one or more inner journals and the respective first or second longitudinal end of the body (see figure), and wherein a first outer diameter of the one or more inner journals is greater than a second outer diameter of each of the outer journals (the diameter of the inner journal is much larger than all other journals; this is apparent in the figure).

In regards to Claim 37, the one or more inner journals include a pair of inner journals (journal 4/13/14 & journal 44 are both inner journals of the crankshaft 1).
In regards to Claim 38, Barbarou further discloses a pair of middle journals (3, 5), wherein each of the middle journals is disposed longitudinally between one of the inner journals and a respective outer journal (see figure).
In regards to Claim 39, a third outer diameter of each middle journal is less than the first outer diameter of each inner journal (the diameter of the inner journal 4/13/14 is much larger than all other journals; this is apparent in the figure) and greater than the second outer diameter of each outer journal (the largest outer diameter of each middle journal 3, 5 is larger than the smallest outer diameter of each outer journal 2, 6; this is apparent in the figure).
In regards to Claim 40, each of the one or more inner journals is configured to receive a corresponding inner bearing race therearound (12), and wherein a first inner diameter of each inner bearing race is greater than the second outer diameter of each of the outer journals (apparent in the figure).
In regards to Claim 41, each of the outer journals is configured to receive a corresponding outer bearing race (7b, 20) therearound, and wherein a second inner diameter of each outer bearing race is less than the first outer diameter of each of the one or more inner journals (the inner diameter of the bearing races 7b and 20 are much smaller than the inner journal 4/13/14; this is apparent in the figure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 361,192 to Barbarou in view of US 1,901,358 to Ryder.

(29)	A crankshaft (1) for a power end of a reciprocating pump (this is a statement of intended use that does not impose any structural limitations on the claims; the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)) comprising: a body (1) having a first longitudinal end (left end) and a second longitudinal end (right end); a first inner journal (4, 13, 14); a second pair of middle journals (3, 5), wherein each of the middle journals is disposed longitudinally between the inner journal and the respective first or second longitudinal end of the body (apparent in the figure); and a third pair of outer journals (2, 6), wherein each of the outer journals is disposed longitudinally between one of the middle journals and the respective first or second longitudinal end of the body (apparent in the figure), wherein a first outer diameter of the inner journal is greater than a second outer diameter of each middle journal (the diameter of the inner journal is much larger than all other journals; this is apparent in the figure), and wherein the second outer diameter of each middle journal is greater than a third outer diameter of each outer journal (the largest outer diameter of each middle journal 3, 5 is larger than the smallest outer diameter of each outer journal 2, 6; this is apparent in the figure).

Although Barbarou discloses the majority of Applicant’s recited invention, he does not disclose a pair of inner journals (Barbarou discloses only a single inner journal 4/13/14).
However, providing a pair of inner journals on a crankshaft is vastly well known in the art, as shown by Ryder.  As seen in Figures 1-2, Ryder discloses another crankshaft 10 like that of Barbarou, wherein a pair of inner journals (12) are provided between a pair of middle journals (13), which are provided between a pair of outer journals (12).  Barbarou makes clear that in high power and in high velocity engines, it is necessary to support the crankshaft in a relatively great number of intermediate points, so as to reduce the deflections that it tends to assume under heavy loads.  Ryder clearly discloses a greater number of inner journals than Barbarou, thereby providing reduced deflections at the middle of the crankshaft.  Therefore, to one of ordinary skill desiring a crankshaft assembly with reduced deflection under high speed operation, it would have been obvious to utilize the techniques disclosed in Ryder in combination with those seen in Barbarou in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have with duplicated Barbarou’s inner journal (4/13/14) and associated bearing (12) (thereby resulting in a pair of adjacent inner journals/bearings) in order to obtain predictable results; those results being a more rigidly supported crankshaft that experiences reduced deflection.  Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.

In regards to Claim 30, the first outer diameter of each of Barbarou’s inner journals is equal (this results from the duplication of Barbarou’s inner journal 4/13/14, as described above).
In regards to Claim 31, the second outer diameter of each of Barbarou’s middle journals (3, 5) is equal (this is apparent in Barbarou’s figure).
In regards to Claim 32, the third outer diameter of each of Barbarou’s outer journals is equal (this is apparent in Barbarou’s figure).
In regards to Claim 33, each of Barbarou’s inner journals (i.e. the pair of inner journals, resulting from the combination) is configured to receive a corresponding inner bearing race (12) therearound, and wherein a first inner diameter of each inner bearing race is greater than the second and third outer diameters of each of the middle and outer journals, respectively (this is apparent in Barbarou’s figure).
In regards to Claim 34, each of Barbarou’s middle journals is configured to receive a corresponding middle bearing race (23) therearound, and wherein a second inner diameter of each middle bearing race is greater than the third outer diameter of each outer journal (this is apparent in Barbarou’s figure).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 & 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 9 of U.S. Patent No. 10,087,992 to Bayyouk et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in the patent. In other words, the subject matter claimed in the instant application is fully disclosed in the issued patent. Specifically, the patent and the instant application claim common subject matter as follows: a crankshaft having at least one inner journal and two outer journals, wherein the at least one inner journal has a diameter that is different than the outer journals, wherein bearing races of differing thicknesses are correspondingly mounted to the respective journals, and all functional limitations associated with these common elements. Finally, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the previous application which matured into a patent.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Barbarou does not disclose that the inner diameter of bearing race 7b is less than the outer diameter of the middle journal 3.  Barbarou discloses the opposite, and there would have been no motivation or reasoning (outside of hindsight reconstruction) to reduce the diameter of Barbarou’s outer bearing race 7b to the size claimed by Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC